Exhibit to Question 77C on Form N-SAR On October 7, 2013, the Trust held a special meeting of shareholders to approve: (1) the election of Trustees to the Board of Trustees; (2) the use of a manager of managers structure for certain Funds; (3) the reclassification of the investment objective(s) of certain Funds as non-fundamental; and (4) an amended advisory agreement for the LVIP SSgA Global Tactical Allocation RPM Fund.Shareholders of record on June 13, 2013 were entitled to vote on the proposals.The proposals were approved by shareholders of the Trust and the Funds, respectively, at the October 7, 2013 meeting.The following votes were recorded: 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Outstanding Shares Total Voted Percent For* Percent Against* Percent Abstain* 96.754% Daniel R. Hayes 92.612% 4.143% 0.00% Steve A. Cobb 92.502% 4.253% 0.00% Michael D. Coughlin 92.376% 4.378% 0.00% Nancy L. Frisby** 92.362% 4.392% 0.00% Elizabeth S. Hager 92.528% 4.226% 0.00% Gary D. Lemon, Ph. D. 92.593% 4.161% 0.00% Thomas A. Leonard 92.543% 4.212% 0.00% Thomas D. Rath 92.539% 4.216% 0.00% Pamela L. Salaway 92.584% 4.171% 0.00% Kenneth G. Stella 92.406% 4.348% 0.00% David H. Windley 92.472% 4.282% 0.00% 2. The approval of a manager of managers structure for certain Funds: Outstanding Shares Total Voted Percent For* Percent Against* Percent Abstain* LVIP BlackRock Inflation Protected Bond Fund 99.315% 86.176% 4.399% 8.741% LVIP Mondrian International Value Fund 97.674% 83.499% 5.220% 8.956% LVIP SSgA International Index Fund 99.044% 88.474% 3.350% 7.220% LVIP SSgA Moderate Structured Allocation Fund 99.203% 84.324% 4.797% 10.082% LVIP SSgA S&P 500 Index Fund 91.521% 78.545% 4.998% 7.978% LVIP SSgA Small-Cap Index Fund 92.333% 82.762% 3.292% 6.279% 3. The approval of the reclassification of certain Funds’ investment objective(s) as non-fundamental: Outstanding Shares Total Voted Percent For* Percent Against* Percent Abstain* LVIP BlackRock Equity Dividend RPM Fund 95.876% 79.713% 4.522% 11.642% LVIP Delaware Bond Fund 97.128% 80.687% 5.039% 11.402% LVIP Delaware Growth and Income Fund 98.149% 78.065% 8.853% 11.231% LVIP Delaware Social Awareness Fund 98.286% 73.953% 12.725% 11.608% LVIP Delaware Special Opportunities Fund 99.335% 81.205% 8.274% 9.855% LVIP Managed Risk Profile Conservative Fund 96.274% 78.896% 3.000% 14.378% LVIP Managed Risk Profile Growth Fund 97.847% 81.571% 4.136% 12.140% LVIP Managed Risk Profile Moderate Fund 97.797% 80.432% 3.863% 13.502% LVIP Money Market Fund 85.202% 70.767% 7.340% 7.095% LVIP Mondrian International Value Fund 97.674% 80.618% 5.582% 11.474% LVIP SSgA Global Tactical Allocation RPM Fund 92.798% 78.436% 4.784% 9.577% LVIP T. Rowe Price Structured Mid-Cap Growth Fund 56.251% 45.522% 3.682% 7.048% LVIP UBS Large Cap Growth RPM Fund 98.448% 80.869% 6.044% 11.535% 4. The approval of an amended advisory agreement for the Fund: Outstanding Shares Total Voted Percent For* Percent Against* Percent Abstain* LVIP SSgA Global Tactical Allocation RPM Fund 92.798% 78.278% 4.674% 9.846% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. ** Nancy L. Frisby retired on December 31, 2013.
